 

 Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is entered into by and
between Flexsteel Industries, Inc. (the “Company”), and Jerald K. Dittmer
(“Executive”) (the Company and Executive, collectively, the “Parties” and each,
a “Party”) as of the date of Executive’s signature below and is effective as of
the Executive’s start date with the Company, which is anticipated to be December
28, 2018, 12:01 a.m. (the “Effective Date”).

 

WHEREAS, Executive wishes to be employed by the Company and the Company desires
to employ Executive as its President and Chief Executive Officer (“CEO”) on the
terms and conditions set forth in this Agreement;

 

WHEREAS the Company desires to employ Executive as its CEO according to the
terms and conditions of this Agreement and the Company’s Board of Directors (the
“Board”) has authorized such offer of employment;

 

WHEREAS the Company’s offer of employment made to Executive, and the Company’s
offer of this Agreement and the consideration and benefits provided herein, are
contingent on Executive signing and accepting that certain Confidentiality and
Noncompetition Agreement between Executive and the Company (the “Confidentiality
Agreement”), a copy of which is attached hereto as Exhibit A; and

 

WHEREAS, Executive has executed, agreed to fulfill, and has delivered to the
Company such executed, Confidentiality Agreement.

 

NOW, THEREFORE, in consideration of and reliance on these recitals and premises,
which are hereby incorporated, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged and intending to be
legally bound, the Parties agree as follows:

 

1.       Employment; Employment Term. Upon the terms and conditions hereinafter
set forth, the Company hereby agrees to retain the services of Executive and
Executive hereby accepts such employment and agrees to faithfully and diligently
serve as directed by the Board, and in accordance with this Agreement,
commencing on the Effective Date and continuing until terminated pursuant to
Section 5 of this Agreement (the “Employment Term”).

 

2.       Duties.

 

(a)       Services. During the Employment Term, Executive agrees to serve as CEO
of the Company and shall render Executive’s duties as CEO in a manner that is
consistent with Executive’s position within the Company and as assigned by the
Board, and/or at the option of the Board. Additionally, as soon as practicable
after the Effective Date, the Board will elect Executive to the Board of
Directors and Executive will thereafter stand for reelection to the Board as
provided for in the Bylaws. Executive also agrees to serve as any
elected/appointed director or officer of any subsidiary of the Company that the
Company may, in its sole discretion, deem fit and Executive shall serve in such
capacity or capacities without additional compensation during the Employment
Term. Executive shall spend substantially all of Executive’s business time and
attention at the Company’s headquarters in Dubuque, Iowa, however Executive’s
employment under this Agreement will require travel and stay outside Dubuque,
Iowa and the United States in order to fulfill Executive’s duties hereunder.

 

1

 

 



(b)       Certain Obligations. During the Employment Term, Executive (i) shall
devote 100% of Executive’s business time and attention to achieve, in accordance
with the policies and directives of the Board, and/or, at the option of the
Board, the CEO, established from time to time in its/their/Executive’s
discretion, the objectives of the Company, (ii) shall be subject to, and comply
with, the rules, practices and policies applicable to executive employees
whether reflected in an employee handbook, code of conduct, compliance policy or
otherwise, as the same may exist and be amended from time to time, of the
Company; and (iii) shall not engage in any business activities other than the
performance of Executive’s duties under this Agreement. Notwithstanding the
foregoing, provided that Employee does not violate the Confidentiality
Agreement, Executive may participate in civic, religious and charitable
activities, may make passive personal investments in other entities, and may
serve as a director for the entities and in the capacities set forth on Exhibit
B hereto, or as otherwise approved by the Board in writing.

 

3.       Compensation. For the services rendered herein by Executive, and the
promises and covenants made by Executive herein, during the Employment Term the
Company shall pay compensation to Executive as follows.

 

(a)       Base Salary. In exchange for Executive’s services, the Company shall
pay to Executive the sum of SEVEN HUNDRED THOUSAND DOLLARS ($700,000) as an
annual salary (the “Base Salary”), payable in accordance with the normal payroll
practices of the Company. The Board may review Executive’s Base Salary and may,
in its sole discretion, adjust Executive’s Base Salary upon such review.

 

(b)       Signing Bonus. In Exchange for Executive’s acceptance of the Company’s
offer of employment and the terms and conditions of this Agreement, the Company
will provide Executive a signing bonus (the “Signing Bonus”) on the Effective
Date in the form of (i) an option to purchase 30,000 shares of common stock
under the Omnibus Stock Plan and (ii) an option to purchase 55,000 shares of
common stock outside of any Company stock plan as an inducement grant under
Nasdaq rules and under substantially similar terms to the Omnibus Stock Plan
grant. The exercise price of these options will be the Company’s closing stock
price on the Effective Date. One third of these options will vest on each of
July 1, 2019, July 1, 2020 and July 1, 2021. Notwithstanding the foregoing,
Executive will not receive the Signing Bonus unless and until the conditions and
obligations set forth in Section 7 below are met and fulfilled.

 

(c)       Annual Incentive. Executive will be eligible to participate in the
Company’s Cash Incentive Plan (“CIP”). Executive’s participation in the CIP is
initially set at 115% of his base salary at a target award. Executive’s
participation for fiscal year 2019 will be prorated for days employed and the
prorated amount of the award will be guaranteed at the target level and subject
to increase if the target level is exceeded. The Compensation Committee of the
Board of Directors establishes the goals for executive officers under the CIP
annually with input from the CEO.

 

 2

 

 



(d)       Long-Term Incentive. Executive will be eligible to participate in the
Company’s Long-Term Incentive Plan (“LTIP”) beginning with the July 1, 2019
through June 30, 2022 performance period. Executive’s participation in the LTIP
is set at 85% of his base salary at a target award. The Compensation Committee
of the Board of Directors will establish the goals for the execute officers for
the future three-year performance periods with input from the CEO.

 

(e)       Special Hiring Award. In lieu of an award under the LTIP for
performance periods beginning before July 1, 2019, Executive will be granted on
the Effective Date a special hiring award of $750,000 in the form of a
combination of Restricted Stock Units and Restricted Stock in an aggregate
number based upon the average closing price for the ten trading days prior to
the Effective Date will be granted on the Effective Date and will vest as
follows: 

 



Grant Date Value Vesting Date $125,000 July 1, 2019 $250,000 July 1, 2020
$250,000 July 1, 2021 $125,000 July 1, 2022

  

(f)       No Additional Compensation. Except for compensation set forth in this
Agreement, Executive shall not receive additional compensation in connection
with providing services to or holding executive or directorial office(s) in the
Company or any of its subsidiaries unless otherwise agreed to by Executive and
the Company in the Company’s sole discretion.

 

4.       Benefits. During Executive’s employment with the Company, Executive
shall be entitled to participate in all retirement plans, health plans, paid
time off benefits and other employee benefits and policies (including expense
reimbursement policies) made available by the Company to its officers and/or
executive employees generally, as they may change from time to time. Executive
shall also be eligible to participate in the Company’s supplemental health
insurance plan and furniture program. Further, the Company shall reimburse
Executive for annual membership fees to a Dubuque, Iowa area country club and
for Executive’s annual personal income tax preparation and filing fees.
Executive acknowledges and agrees that except as specifically set forth in this
Agreement, the Company is under no obligation to Executive to establish or
maintain any specific employee benefits in which Executive may participate, and
that Executive’s eligibility for employee benefits shall be governed by the
terms and provisions of the Company benefit plans or policies, all of which are
subject to change by the Company, subject to applicable law. Upon the
termination of Executive’s employment, Executive shall be entitled to continue
those benefits as may be required by state or federal law. In addition,
Executive is expected to relocate he and his family to Dubuque, Iowa. Executive
will be paid $150,000 to cover all relocation related expenses and is not
entitled to any other reimbursement for such expenses. This $150,000 amount will
be fully grossed up for federal and state income taxes and for Medicare taxes.
Executive agrees that if he voluntarily terminates his employment with the
Company within 2 years of the Effective Date, the $150,000 relocation expense
payment (prorated for length of service within the 2 years) will be immediately
repaid to the Company.

 

 3

 

 



5.       Termination; Severance Opportunity.

 

(a)       At-Will Employment. Executive and the Company agree that Executive’s
employment with the Company is at-will and either Executive or the Company, by
and through the Board, may terminate Executive’s employment, at any time, with
or without any cause, with no prior notice.

 

(b)       Payments Upon Separation. When Executive’s employment with the Company
ends, for any reason, the Company shall pay to Executive: (i) any earned but
unpaid Base Salary through the Employee’s last day of employment with the
Company (such date, the “Separation Date”); and (ii) any unreimbursed but
validly reimbursable business expenses incurred by Executive on or before the
Separation Date. Upon the termination of Executive’s employment for any reason,
Executive shall be entitled to continue those benefits as may be required by
state or federal law at Executive’s own cost and expense.

 

(c)       Participation in Severance Plan. Executive shall have the opportunity
to participate in the Company’s Severance Plan for Management Employees dated
October 25, 2018, and as amended (the “Severance Plan”) according to its terms
and conditions. Executive’s eligibility to receive any severance payments shall
be exclusively governed by the terms and conditions of the Severance Plan.

 

(d)       Resignation From Board. When Executive’s employment with the Company
ends, for any reason, Executive agrees to resign from the Company’s Board.

 

6.       Representations. Executive represents and warrants that:

 

(a)       Executive’s performance of all the terms and duties set forth in this
Agreement will not breach any agreement to keep in confidence proprietary
information acquired by Executive in confidence or in trust prior to or outside
of Executive’s employment by the Company. Executive hereby represents and
warrants that Executive has not entered into, and will not enter into, any oral
or written agreement in conflict herewith. The Company acknowledges Executive’s
letter of agreement with HNI Corporation dated February 16, 2018. The Company
represents, warrants, and covenants that it will not encourage or require
executive to engagement in activities in violation of such agreement.

 

(b)       Executive is not subject to any other agreement that Executive will
violate by working with the Company or in the position for which the Company has
hired Executive. Further, Executive represents that no conflict of interest or a
breach of Executive’s fiduciary duties will result by working with and
performing duties for the Company.

 

(c)       Executive has carefully read this Agreement and that Executive has
asked any questions needed for Executive to understand the terms, consequences
and binding effect of this Agreement and fully understands it and that Executive
has been provided an opportunity to seek the advice of legal counsel of
Executive’s choice before signing this Agreement.

 

 4

 

 



(d)       During the period in which Executive receives any severance benefits
under the Severance Plan that Executive will provide a prompt response to
Company in the event Company requests information connected to Executive’s
employment with the Company or regarding non-confidential information regarding
Executive’s subsequent employment after ceasing to be an employee of the
Company.

 

(e)       Executive is not currently involved, directly or indirectly, in any
litigation as a defendant or as a party subject to any counterclaims, nor is any
such litigation threatened against Executive, directly or indirectly.

 

7.       Drug Screening/Form I-9. Executive understands and agrees that he must
complete pre-employment drug screening determined by, and to the satisfaction
of, the Company. In addition, Executive must complete the employee portion of a
federal Form I-9 and provide any documentation required by such form within
three days after the Effective Date. In the event any pre-employment drug
screening is not successful to the satisfaction of the Company or that Executive
does not fulfill his obligations related to the Form I-9 demonstrating his
authorization to work in the United States, this Agreement will be null and
void.

 

8.       Miscellaneous.

 

(a)       Notices. All notices, requests, consents and other communications
hereunder (i) shall be in writing, (ii) shall be effective upon receipt, and
(iii) shall be sufficient if delivered personally, electronically with receipt
confirmation, or by mail, in each case addressed as follows:

 

If to the Company:

 

Flexsteel Industries, Inc.

Chair of the Compensation Committee

385 Bell Street

Dubuque, Iowa 52001

 

With a copy to:

 

Gray Plant Mooty

500 IDS Center

80 South Eighth Street 

Minneapolis, MN USA 55402 

Attn: JC Anderson 

Email: JC.Anderson@gpmlaw.com

 

 5

 

 



If to Executive:

 

To Executive’s most recent residential address or otherwise known by the Company
or any other address Executive may provide to the Company in writing.

 

(b)       Entire Agreement. This Agreement (including its Exhibits), the
Confidentiality Agreement, the Severance Plan, CIP, LTIP, Omnibus Incentive
Plan, Benefits Summary, 401K plan, Supplemental Health Plan, and related benefit
agreements constitute the entire agreement by and between the Parties with
respect to the subject matter contained herein and supersede all prior
agreements or understandings, oral or written, with respect to the subject
matter contained herein. Notwithstanding the foregoing, Executive shall remain
subject to and bound by any employee handbook and any other employee policies
adopted from time to time.

 

(c)        Amendments; Waivers; Etc. This Agreement may not be altered, amended
or modified in any manner, nor may any of its provisions be waived, except by
written amendment executed by the Parties hereto that specifically states that
they intended to alter, amend or modify this Agreement. No provision of this
Agreement may be waived by either Party hereto except by written waiver executed
by the waiving party that specifically states that it intends to waive a right
hereunder. Any such waiver, alteration, amendment or modification shall be
effective only in the specific instance and for the specific purpose for which
it was given. No remedy herein conferred upon or reserved by a Party is intended
to be exclusive of any other available remedy, but each and every such remedy
shall be cumulative and in addition to every other remedy given under this
Agreement or in connection with this Agreement and now or hereafter existing at
law or in equity.

 

(d)        Governing Law and Venue. This Agreement and the rights of the Parties
shall be governed by and construed and enforced in accordance with the laws of
the State of Iowa, without regard to any state’s choice of law principles or
rules. The venue for any action hereunder shall be in the State of Iowa, County
of Dubuque, whether or not such venue is or subsequently becomes inconvenient,
and the parties consent to the jurisdiction of the state and federal courts in
or applicable to the State of Iowa, County of Dubuque.

 

(e)       Successors and Assigns. Neither this Agreement nor any rights or
obligations hereunder are assignable by Executive. The Company shall have the
right to assign its rights and obligations under this Agreement to any affiliate
or successor of the Company. This Agreement will be binding upon and inure to
the benefit of (a) the heirs, executors and legal representatives of Executive
upon Executive’s death and (b) any successor of the Company. Any such successor
of the Company (including but not limited to any person or entity which at any
time, whether by purchase, merger or otherwise, directly or indirectly acquires
all or substantially all of the assets or business of the Company) will be
deemed substituted for the Company under the terms of this Agreement for all
purposes.

 

(g)       Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, and all of which together shall constitute one and the same
instrument.

 

 6

 

 



(h)       Tax Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes.

 

(i)       Section Headings. The headings of the sections and subsections of this
Agreement are inserted for convenience only and shall not be deemed to
constitute a part thereof, affect the meaning or interpretation of this
Agreement or of any term or provision hereof. 




 

 7

 



 

SIGNATURE PAGE TO EXECUTIVE EMPLOYMENT AGREEMENT

 

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date set forth below.

 



    EXECUTIVE         December 17, 2018   /s/ Jerald K. Dittmer Date     Jerald
K. Dittmer             FLEXSTEEL INDUSTRIES, INC.         December 17, 2018  
By: /s/ Thomas M. Levine Date     Thomas M. Levine     Its: Chair of the Board





 

 8

 

 



 (graphic) [a190241001_v1.jpg]

Flexsteel Industries, Inc.

385 Bell Street

Dubuque, IA 52001

T 563.556.7730

F 563.556.8345

www.flexsteel.com

EXHIBIT A

 

CONFIDENTIALITY AND NONCOMPETITION AGREEMENT

Agreement made December 28, 2018 between Flexsteel Industries, Inc., a
corporation organized and existing under the laws of Minnesota, with its
principal office located at 385 Bell Street, Dubuque, Iowa (“Flexsteel”) on
behalf of itself and its subsidiaries and Jerald K. Dittmer
(“Employee”)(collectively referred to as the “Parties”).

 

RECITALS

Flexsteel has employed Employee to devote his/her full time, attention, and
energies to the business of Flexsteel and to use his/her best efforts, skill,
and abilities in performing the specific duties of such employment, and Employee
shall not, without prior written consent of Flexsteel, either directly or
indirectly, engage in any other occupation, profession or business. 

As a result of the employment by Flexsteel, Employee will have access to
information not generally known to the general public or in the industry(s) in
which Flexsteel is or may become engaged about Flexsteel’s business/functional
strategies, product design and development), processes, customers, services,
suppliers, pricing policies, marketing strategies and related matters. In
addition, Flexsteel may provide training to Employee in relation to these areas.
It is the desire of Flexsteel and Employee that all such training and
information be and remain confidential. 

In consideration of the matters described above, and of the mutual benefits and
obligations set forth in this Agreement, the Parties agree as follows:

 

SECTION ONE: CONFIDENTIALITY

A.Nondisclosure. Employee shall not, during or after the term of this Agreement,
directly or indirectly, use, disseminate, or disclose to any person (including
other employees of Flexsteel not having a need to know or authority to know),
firm or other business entity for any purpose whatsoever, any information not
generally known in the industry in which Flexsteel is or may be engaged which
was disclosed to Employee or known by Employee as a result of or through his/her
employment by Flexsteel. This includes information regarding Flexsteel’s
employee’s products, processes, customers, services, suppliers, pricing policies
and related matters, and also includes information relating to research,
development, inventions, manufacture, purchasing, accounting, engineering,
marketing, merchandising, and selling.



B.Confidential Relationship. Employee shall hold in a fiduciary capacity for the
benefit of Flexsteel all information in paragraph A above, along with any and
all inventions, discoveries, concepts, ideas, improvements, ideas, improvements
or know-how, discovered or developed by Employee, solely or jointly with other
employees, during the term of this Agreement, which may be directly or
indirectly useful in or related to the business of Flexsteel or its
subsidiaries, or may be within the scope of its or their research or development
work.



C.Customer Lists. Employee shall, at the time of and during employment, furnish
a complete list of all the correct names and places of businesses of all its
customers, immediately notify Flexsteel of the name and address of any new
customer, and report all changes in location of old customers, so that upon the
termination of employment, Flexsteel will have a complete list of the correct
names and addresses of customer with whom Employee has dealt.

 



A-1

 

 



 (graphic) [a190241001_v1.jpg]

Flexsteel Industries, Inc.

385 Bell Street

Dubuque, IA 52001

T 563.556.7730

F 563.556.8345

www.flexsteel.com

 

 

D.Return of Documents. To protect the interests of Flexsteel, Employee agrees
that, during or after the termination of Employee’s employment by Flexsteel, all
documents, records, notebooks, and similar repositories containing such
information described in paragraphs A, B and C above, including copies of such
items, then in Employee’s possession or work area, whether prepared by Employee
or others, are the property of Flexsteel and shall be returned to Flexsteel upon
Flexsteel’s request.

 SECTION TWO: NON-DISPARAGEMENT 

The Employee agrees and covenants that the Employee will not at any time make,
publish, or communicate to any person or entity or in any public forum any
defamatory or disparaging remarks, comments, or statements concerning Flexsteel
or its businesses, or its employees, officers and existing and prospective
customers, suppliers and other associated third parties. 

This section does not, in any way, restrict or impede the Employee from
exercising protected rights to the extent that such rights cannot be waived by
agreement, including but not limited to Employee’s section 7 rights under the
NLRA, or from complying with any applicable law or agency, provided that such
compliance does not exceed that required by the law, regulation or order. The
employee shall promptly provide such written notices of such order to
Flexsteel’s legal department.

 

SECTION THREE: NONCOMPETITION

A.Employee Conduct with Respect to Competitors. During the term of Employee’s
employment by Flexsteel and for twelve (12) months after termination of such
employment, Employee agrees that Employee will not, without the prior written
consent of Flexsteel, directly or indirectly, whether as an employee, officer,
director, independent contractor, consultant, stockholder, partner, or
otherwise, engage in or assist others to engage in or have any interest in any
business which competes with Flexsteel in any geographic area in which Flexsteel
markets or has marketed its products during the year preceding termination.



B.Solicitation of Employees. Employee agrees that during the term of Employee’s
employment and for twelve (12) months after the termination of such employment,
Employee will not induce or attempt to induce any person who is an employee of
Flexsteel to leave the employ of Flexsteel and engage in any business which
competes with Flexsteel.



C.Maximum Restrictions of Time, Scope, and Geographic Area Intended. The Parties
agree and acknowledge that the time, scope and geographic area and other
provisions of this Agreement are reasonable under these circumstances. Employee
further agrees that if, despite the express agreement of the parties to this
Agreement, a court is expressly authorized to modify any unenforceable provision
of this Agreement in lieu of severing the unenforceable provision from this
Agreement in its entirety, whether by rewriting the offending provision, or
deleting any or all of the offending provision, adding additional language to
this Agreement, or by making any other modifications as it deems warranted to
carry out the intent and agreement of the Parties as embodied herein to the
maximum extent as permitted by law. The Parties expressly agree that this
Agreement as so modified by the court shall be binding upon and enforceable
against each of them.

 

A-2

 

 





 (graphic) [a190241001_v1.jpg]

Flexsteel Industries, Inc.

385 Bell Street

Dubuque, IA 52001

T 563.556.7730

F 563.556.8345

www.flexsteel.com

 

 

SECTION FOUR: BREACH OF AGREEMENT 

A.Remedies. Employee agrees that violating Section One of this Agreement at any
time, including during litigation, will produce damages and injury to Flexsteel.
In the event of the breach or, or threatened breach by Employee of Section One
of this Agreement, Flexsteel shall be entitled to seek injunctive relief, both
preliminary and permanent, enjoining and restraining such breach or threatened
breach. Such remedies shall be in addition to all other remedies available to
Flexsteel in law or in equity, including by not limited to Flexsteel’s right to
recover from Employee any and all damages that may be sustained as a result of
Employee’s breach.



B.Agreement Survives Termination. All rights of the Parties pursuant to this
Agreement shall survive any termination.



C.Choice of Law. The validity, interpretation, and performance of this Agreement
shall be controlled and construed under the laws of Iowa.



D.Attorney’s Fees. If an attorney shall be retained to interpret or enforce the
provisions of this Agreement, the prevailing party shall be entitled to
reasonable attorney fees, including any such fees set by the trial or appellate
court upon trial or appeal.



SECTION FIVE: MISCELLANEOUS 

A.Entire Agreement. This Agreement contains all the understandings and
representations between Employee and Flexsteel pertaining to the subject matter
hereof and supersedes all prior and contemporaneous understandings, agreements
and representations, both oral and written, with respect to such subject matter.



B.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which taken together shall constitute
one and the same instrument. Delivery of an executed counterpart’s signature
page of this Agreement by facsimile, email in portable document format (.pdf),
or by any other electronic means intended to preserve the original graphic and
pictorial appearance of a document, has the same effect as delivery of an
executed original of this Agreement.



Nothing in this Agreement shall be construed to in any way terminate, supersede,
undermine, or otherwise modify the “at-will” status of the employment
relationship between Flexsteel and the Employee, pursuant to which either
Flexsteel or the Employee may terminate the employment relationship at any time,
with or without cause, and with or without notice.  



 



EMPLOYEE FLEXSTEEL INDUSTRIES, INC. By:     By:         Name: Jerald K. Dittmer
  Name: Thomas M. Levine Title: President/CEO   Title: Chair of the Board Date:
December 28, 2018   Date: December 28, 2018



  

A-3

 

 

EXHIBIT B

 

Commitments and/or Investment

 

None.

 

B-1